- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH October, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): New international load factor record: 84.2% Load factor was the highest ever recorded in September and the second largest of our history São Paulo, October 13, 2010  (BM&FBOVESPA: TAMM4, NYSE: TAM). Brazilian National Civil Aviation Agency (ANAC) disclosed today the operational data for the month of September 2010. As of this month we are consolidating the figures from Pantanal together with TAMs data. Domestic market Comparing September 2010 with the same period the year before, our demand (in RPKs) grew 24.8%, combined with an increase of 16.5% in our supply (in ASKs), which led an increase in our load factor by 4.7 p.p. to 70.1%. Our market share for the month was 42.4%. We observed a high demand for the period. It was the highest load factor rate for the month of September in the last three years. This number reflects the increase of leisure passengers, diluting the total yield of the system, since leisure passengers fly at off-peak hours and buy tickets in advance paying a lower fare. Another factor was the stimulus of demand in the new flights operated by the Pantanal, which had its network redesigned and expanded during the month of August and is still in maturation period. As a result of these factors, the domestic yield for September was lower than August, but during the first days of October we already observe a recovery. We always seek the best balance between load factor and yield in order to maximize our revenue per available seat kilometer (RASK). International market The international market continues to evidence strong demand, we have increased the load factor in relation to the same month last year, reaching 84.2% in September, the highest ever recorded for that month. Compared to the same month last year, we see a rise of 8.1 p.p., due to the combination of a 23.0% increase in demand with an 11.2% increase in supply. Our market share in September was 84.5%. The strong demand for international tickets reflected in an improve of the yield in dollars of a high single digit comparing with August. General We understand that both load factor rates and yields are reflecting the company's strategy of exploring the off peak hours through the stimulus of air transport with cheaper tickets at these hours of the day. This winning strategy may be observed in the third quarter results, where we expect to post the best operating margin of the last 12 months (excluding the non-recurring event of the provision reversal of additional tariff). Tables See below our operating data for the month of September and for the period from January to September: Domestic Market September 2010 September 2009 Var. % YoY August 2010 Var. % MoM Jan-Sep 2010 Jan-Sep 2009 Var. % YoY TAM ASK (millions)  Supply 16,5% -1,2% 11,6% RPK (millions)  Demand 24,8% 0,4% 16,4% Load Factor 70,1% 65,4% 4,7 p.p. 68,9% 1,2 p.p. 67,0% 64,2% 2,8 p.p. Market share 42,4% 44,2% -1,8 p.p. 42,6% -0,2 p.p. 42,4% 46,4% -4,0 p.p. International Market September 2010 September 2009 Var. % YoY August 2010 Var. % MoM Jan-Sep 2010 Jan-Sep 2009 Var. % YoY TAM ASK (millions)  Supply 11,2% -3,5% 4,3% RPK (millions)  Demand 23,0% -0,5% 15,1% Load Factor 84,2% 76,1% 8,1 p.p. 81,7% 2,5 p.p. 79,2% 71,8% 7,4 p.p. Market share 84,5% 87,3% -2,7 p.p. 84,0% 0,5 p.p. 84,3% 86,8% -2,5 p.p. Contacts Investor Relations: Marco Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Airlines and Investor Relations Director TAM S.A) Jorge Bonduki Helito (IR Manager) Marcus Vinicius Rojo Rodrigues (IR) Suzana Michelin Ramos (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: MVL Comunicação Phone.: (55) (11) 3594-0336 / 0302 / 0303 / 0304 / 0306 equipetam@mvl.com.br About TAM: (www.tam.com.br) We are a member of the Star Alliance, leaders in the Brazilian domestic market since 2003 and held a 42,4% domestic market share and 84.5% international market share in September 2010. We operate regular flights to 44 destinations throughout Brazil and we serve 88 different cities in the domestic market through regional alliances. Operations abroad include our flights to 18 destinations in the United States, Europe and South America: New York , Miami and Orlando (USA), Paris (France), London (England), Milan (Italy), Frankfurt (Germany), Madrid (Spain), Buenos Aires (Argentina), La Paz, Cochabamba and Santa Cruz de la Sierra (Bolivia), Santiago (Chile), Asuncion and Ciudad del Este (Paraguay), Montevideo (Uruguay), Caracas (Venezuela) and Lima (Peru). We have code-share agreements that make possible the sharing of seats on flights with international airlines, enabling passengers to travel to 79 other destinations in the U.S., Europe and South America. The Star Alliance network, in turn, offers flights to 1167 airports in 181 countries. We were the first Brazilian airline company to launch a loyalty program. Currently, the program has over 7.2 million subscribers and has awarded more than 10.8 million tickets. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Companys management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 13, 2010 TAM S.A. By: /
